Citation Nr: 0016803	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  98-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbosacral disc disease and strain.

2.  Entitlement to service connection for hypertension and 
cerebral hemorrhage as being secondary to service-connected 
disability from lumbosacral disc disease and strain.

3.  Entitlement to a total rating for compensations purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from July 1967 to April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied an increased rating for the 
veteran's service-connected disability from a low back 
disorder, currently diagnosed as lumbosacral disc disease and 
strain, a currently evaluated as 40 percent disabling.

The veteran has filed notices of disagreement with rating 
decisions in which the RO denied entitlement to service 
connection for hypertension and cerebral hemorrhage, and 
denied entitlement to TDIU.  Those issues are the subjects of 
the Remand part of this decision.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's disability from lumbosacral disc disease and 
strain is manifested by nearly continuous symptoms compatible 
with sciatic neuropathy with characteristic pain, sensory and 
reflex deficits, and other neurological findings appropriate 
to the site of the diseased disc at L5-S1.


CONCLUSION OF LAW

The criteria for an increased rating of 60 percent for the 
veteran's disability from lumbosacral disc disease and strain 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

The veteran's service medical records show that he sought 
medical treatment for complaints of back pain on several 
occasions during his active military service.  During a VA 
examination in April 1971, the veteran told the examiner he 
injured his back during his service in Vietnam while moving 
mail and packages.  After an examination, the examiner 
reported diagnoses of spina bifida occulta and chronic 
lumbosacral strain.

The veteran was granted entitlement to service connection for 
chronic lumbosacral strain by the RO's July 1971 rating 
decision, which assigned a rating of 10 percent pursuant to 
Diagnostic Code 5295.  Under that diagnostic code, a 40 
percent evaluation is granted for severe symptoms of 
lumbosacral stain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is for assignment where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 10 percent evaluation is warranted 
for lumbosacral strain where there is characteristic pain on 
motion.

In February 1983, a lumbar myelogram and computed tomography 
of the lumbar spine showed an extruded disc at the level of 
the fifth lumbar and first sacral intervertebral space (L5-
S1).  The veteran underwent surgery in February 1983 for a 
decompression laminectomy of the nerve root at L5-S1 on the 
left.  However, in a January 1986 decision, the Board 
determined that the veteran's disability associated with 
postoperative residuals of lumbar disc surgery was not 
service connected.  The 10 percent rating for chronic 
lumbosacral strain was continued.

In a report of a VA examination dated in December 1997, an 
examiner expressed an opinion that the veteran's current 
disability from "severely restricted" low back movement was 
related to his in-service injury as opposed to an intervening 
injury he sustained in a post-service automobile accident.  
In a February 1998 rating decision, the RO conceded that the 
service connected disability included lumbar disc disease.  
The RO then awarded an increased rating of 40 percent, 
utilizing Diagnostic Code 5292, effective from the date of 
receipt in October 1997 of the veteran's claim for an 
increased rating.

The current appeal was initiated after the RO continued the 
rating of 40 percent after the veteran filed and claim for an 
increased rating in April 1998.  The veteran has contended 
that he has neurological disability associated with his low 
back disorder and that he should be awarded a higher rating 
that 40 percent.  In a September 1998 rating decision, the RO 
denied an increased rating, describing the issue as 
evaluation of lumbosacral disc disease and strain.  In the 
RO's statement of the case, it appears that the veteran's 
current disability from lumbosacral disc disease and strain 
were considered for rating purposes utilizing Diagnostic Code 
5292.  Under that diagnostic code, the highest rating, 40 
percent, is assigned for severe limitation of motion of the 
lumbosacral spine.

As the 40 percent rating currently in effect is the highest 
schedular rating assignable pursuant to Diagnostic Codes 5292 
and 5295, the Board will consider the veteran's disability 
from his low back disorder in the context of other diagnostic 
codes pertinent to the rating of low back disorders to 
determine if a higher rating may be assigned pursuant to such 
other codes.  Higher ratings are assignable for back 
disorders involving complete bony fixation (ankylosis) of the 
entire spine (Diagnostic Code 5286) and unfavorable ankylosis 
of the lumbar spine (Diagnostic Code 5289).  However, the 
evidence does not show that the veteran's spine disorder is 
manifested by ankylosis.  While the range of motion in his 
lumbar spine is severely limited, there is some motion.  
During the VA examination in August 1998, he had 30 degrees 
of forward flexion, 20 degrees of backward extension, 20 
degrees of left and right lateral flexion, and 35 degrees of 
rotation to the left and right.  During the VA examination in 
April 1999, the veteran's range of motion in the lumbar spine 
was more limited, but he did not have ankylosis.  Forward 
flexion was 20 degrees.  Backward extension was 5 degrees.  
Left and right lateral flexion was 10 degrees, and left and 
right rotation was 15 degrees.  The examiner noted that the 
veteran's range of motion was restricted due to severe pain.  
Included among the diagnoses were degenerative joint disease 
and degenerative disc disease of the lumbar spine, status 
post diskectomy, with significant weakness of the left lower 
leg due to degenerative disc disease.

The veteran's representative has asserted that the veteran's 
low back disability should be evaluated utilizing Diagnostic 
Code 5293.  Under that diagnostic code, pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc is rated as 60 percent disabling when there is little 
intermittent relief.  Severe intervertebral disc syndrome is 
rated 40 percent disabling where there are recurring attacks, 
with intermittent relief.

In his April 1999 report of a VA spine examination, the 
examiner noted that in 1983, the veteran developed a total 
weakness in his left leg with sudden onset.  After his low 
back surgery, he developed "significant continuous low back 
pain" with radiating pain and weakness of the left leg.  The 
examiner noted that the veteran wore a lumbar brace and used 
a cane to walk.  Also noted was the veteran's report that he 
was unable to sit or stand for more than 20 minutes without 
changing position.  He was not able to lift more than two or 
three pounds.  He was not able to bend forward more than 20 
degrees.  He was able to walk only thirty yards using a four 
pronged walker.  According to the examiner, the walker was 
necessary partially because of the cerebral hemorrhage the 
veteran had in 1997.  The ranges of motion in the veteran's 
lumbar spine are discussed above.  Such motion is severely 
limited.  In addition to the diagnosis of degenerative disc 
disease, the examiner reported a diagnosis of significant 
weakness in the left lower leg due to degenerative disc 
disease.

Similar history, clinical findings, and diagnoses are 
contained in the report of the April 1999 VA neurological 
examination.  The veteran had left foot drop.  Sensation to 
pinprick was decreased in the left lower extremity.  
Sensation to vibration was absent in the left foot.  The 
veteran was wearing a left leg and foot brace.  Without the 
brace, his gait was very unsteady.  The diagnoses were: 
status post intracranial hemorrhage with residual spastic 
left hemiparesis and left hemisensory deficit, and; status 
post lumbar spine surgery with residual lower back pain and 
left lumbar radiculopathy.

While there is some difficulty in distinguishing the 
symptomatology attributable to the veteran's degenerative 
disc disease and the residuals of his cerebral vascular 
accident, it is apparent from the record that the onset of 
his radicular symptoms was many years prior to his more 
recent cerebrovascular accident.  Therefore, the Board finds 
that the low back disorder is manifested by nearly continuous 
symptoms compatible with sciatic neuropathy with 
characteristic pain, sensory and reflex deficits, and other 
neurological findings appropriate to the site of diseased 
disc at L5-S1.  The Board concludes that the criteria for a 
schedular rating of 60 percent are met under Diagnostic Code 
5293.

The Board has considered the testimony and arguments 
presented at the hearing before the undersigned member of the 
Board and finds such testimony and arguments persuasive.  
Based on the entire record, the Board has decided to grant an 
increased rating.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  The functional impairment that 
can be attributed to pain, weakness, limitation of motion, 
and excess fatigability has been taken into account.  See 
DeLuca v. Brown, 8 Vet App 202 (1995).

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  However, in the absence of clinical or X-ray 
findings of ankylosis, the veteran's low back disability, as 
discussed above, does not approximate the criteria for the 
next higher schedular evaluation of 100 percent under 
Diagnostic Code 5286.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Although no higher rating is 
provided under the schedular criteria set out in Diagnostic 
Code 5293, the 60 percent rating to be assigned pursuant to 
this decision contemplates the level of disability manifested 
in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his low 
back disorder.  Nor is there evidence that the disorder 
otherwise so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Therefore, the Board concludes that the veteran is adequately 
compensated by application of regular schedular standards and 
that extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted in this case.


ORDER

An increased rating of 60 percent for the veteran's 
disability from lumbosacral disc disease is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.


REMAND

The veteran has filed a notice of disagreement (NOD) with the 
RO's March 1999 rating decision in which it denied service 
connection for hypertension and cerebral hemorrhage.  He has 
also filed a NOD with a June 1999 rating decision in which 
the RO denied entitlement to TDIU.  Therefore, the RO is 
required to provide him a statement of the case (SOC) which 
addresses such issues.  Manlincon v. West, 12 Vet. App. 238 
(1999) (When an NOD is filed, the Board should remand, rather 
than refer, the issue to the RO for the issuance of a SOC).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should provide the veteran and his 
representative a SOC that conforms with 
the requirements of 38 U.S.C.A. 
§ 7105(d)(1) (West 1991), in particular, 
one that provides the veteran the law and 
regulations pertaining to its March 1999 
rating decision denying service 
connection for hypertension and cerebral 
hemorrhage and its June 1999 rating 
decision denying TDIU; a discussion of 
how such laws and regulations affect the 
RO's decisions; and a summary of the 
reasons for such decisions.  The veteran 
and his representative must be given an 
opportunity to respond to the SOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Board notes, however, that an 
appeal consists of a timely filed NOD in writing and, after a 
SOC has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (1999).  The Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

